Citation Nr: 1621315	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-28 622	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral knee disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left hip disorder. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left shoulder disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from August 1973 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at an RO hearing before a Decision Review Officer (DRO) in June 2011 and a transcript thereof is on file.  At that time the Veteran was represented by a private attorney.  

The Board remanded this case in April 2013 to provide the Veteran an opportunity to testify at a travel Board hearing.  

At the DRO hearing the Veteran raised new claims for service connection for disability of the low back and the right hip.  Page 11 of that transcript.  While now raised, these claims have not been adjudicated by the RO and, thus, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2013 Board remand it was noted that in July 2010, the Veteran's representative submitted a VA Form 9 in which the Veteran requested to testify before a Veterans Law Judge at a Travel Board hearing.  

A hearing before an RO Decision Review Officer (DRO) was held in June 2011 at which the Veteran presented testimony and was represented by his attorney.  

On file is an October 2011 letter from the Veteran's attorney indicating that the attorney was withdrawing as the attorney of record.  It does not appear that the Veteran was provided a copy of that correspondence and it is otherwise not clear that the Veteran was ever notified that his attorney wished to withdraw as his representative; or notified that he could obtain other representation if he wished.  

Despite this, in a November 2011 written statement the Veteran's former attorney stated that the Veteran would testify before a Veterans Law Judge at a Travel Board hearing or a videoconference hearing, whichever could be scheduled at the earliest date.  

A Supplemental Statement of the Case (SSOC) was issued in November 2012 and a copy of that SSOC was not provided to the Veteran's attorney.  

Also in November 2012 a copy of the transcript of the June 2011 DRO hearing was sent to the Veteran (and not the attorney).  

By RO letter of January 8, 2013, the RO scheduled the Veteran for a videoconference hearing in March 2013.  A copy of this notice letter was not sent to the Veteran's attorney.  Later in January 2013 the Veteran declined the videoconference hearing and requested to testify before a Veterans Law Judge at a Travel Board hearing.  

The Board remanded the case in April 2013, listing the attorney as his representative, to afford the Veteran a travel Board hearing.  

By RO letter of June 9, 2015, sent to the Veteran, he was notified that a travel Board hearing was scheduled for July 21, 2015.  

Although it is not clear why, another undated letter (presumably sent after the June 9, 2015 letter) sent to the Veteran, he was notified that a travel Board hearing was re-scheduled for August 19, 2015.  

The Veteran's former attorney was not mailed a copy of the RO letters informing the Veteran of travel Board hearing scheduled for July 21, 2015 and for August 19, 2015.  

Because of the continued receipt of correspondence from the Veteran's former attorney, after that attorney had withdrawn from the appeal, the Veteran was notified by a December 9, 2015, letter from the Board that clarification of the Veteran's representation was needed.  The Veteran was informed that his case would be delayed for 30 days to give him time to appoint another representative if he wished, either a Veterans Service Organization or a different private attorney.  

By a letter dated April 4, 2016, the Veteran's former attorney stated that this correspondence was "a formal notification that [the Veteran] wishes to have either a travel board[ sic] or video hearing, whichever becomes available first."  

In VA Form 21-4138, Statement in Support of Claim, dated April 29, 2016, the Veteran stated that he would like to postpone any hearing because he wished to obtain representation.  He specifically stated that his former attorney was "no longer" his representative.  He asked for a period of "one year to obtain representation."  

Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without affording the Veteran an opportunity to obtain representation and to provide testimony at a travel Board hearing, while accompanied by his legal representative.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2014).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded the opportunity to obtain representation.  However, the RO may impose a time limit of less than the one year which was requested by the Veteran.  

2. Upon the completetion of paragraph (1), the Veteran should be scheduled for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 200.704(a).  

3. Ensure that any representative of the Veteran is provided appropriate notice of all correspondence, including notification to the Veteran as to the time and place of a scheduled Travel Board hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

